[Cite as State v. Sellars, 2021-Ohio-1433.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case No. 28860
                                                    :
 v.                                                 :   Trial Court Case Nos. 2017-CR-
                                                    :   2432/2 & 2017-CR-2573/2
 RANDY L. SELLARS, JR.                              :
                                                    :   (Criminal Appeal from
          Defendant-Appellant                       :   Common Pleas Court)
                                                    :

                                               ...........

                                              OPINION

                              Rendered on the 23rd day of April, 2021.

                                               ...........

MATHIAS H. HECK, JR., by HEATHER N. KETTER, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

L. PATRICK MULLIGAN, Atty. Reg. No. 0016118, 28 North Wilkinson Street, Dayton,
Ohio 45401
      Attorney for Defendant-Appellant

                                              .............



DONOVAN, J.
                                                                                          -2-


       {¶ 1} Defendant-appellant Randy J. Sellars, Jr., appeals from orders of the

Montgomery County Court of Common Pleas which denied his two petitions for post-

conviction relief and overruled his motion for the release of grand jury transcripts. Sellars

filed a timely notice of appeal on August 4, 2020.

       {¶ 2} We set forth the history of this case in State v. Sellars, 2d Dist. Montgomery

Nos. 28031 & 28032, 2020-Ohio-2853 (“Sellars I”) and repeat it herein in pertinent part:

              On August 1, 2017, the West Carrollton Police Department received

       a report of a suspicious person trespassing on private property. Responding

       separately to the address given in the resulting dispatch, Officers Matt

       Harper and Joseph O'Brien found Sellars asleep inside a barn on the

       property. When awakened, Sellars gave Officer Harper permission to

       search through his (Sellars’s) belongings. A background check on Sellars

       revealed that he had outstanding warrants in Montgomery County. He then

       was handcuffed, read his Miranda rights, and placed in the back of Officer

       Harper’s police cruiser, where Harper questioned him briefly.

              In the interim, Officer O'Brien contacted Detective Mark Allison to

       convey the officers’ suspicion that items found among Sellars’s possessions

       in the barn might pertain to some burglary cases the department was

       investigating. Medics also were called due to Sellars’s complaints of foot

       pain from an earlier motorcycle accident. Det. Allison arrived shortly and

       questioned Sellars. Afterward, medics transported Sellars to a hospital,

       where he received pain medication for his foot injury but declined to undergo

       x-rays or other treatment. He left the hospital without being taken into
                                                                                -3-


custody.

       On the night of August 4, 2017, Officer Jason Kramer of the Kettering

Police Department responded to a dispatch about Sellars’s being pursued

through a West Kettering neighborhood; Sellars apparently fled from the

scene of a burglary. He eventually was apprehended and placed in the back

of Officer Kramer’s cruiser for transport.

       A series of custodial interrogations followed. In the early morning

hours of August 5, 2017, Sellars was interviewed at the Moraine Police

Department by Detective Sergeant James Myers of the Centerville Police

Department and Detective Nathan Burns of the Moraine Police Department.

During that recorded interview, Moraine Deputy Chief Jason Neubauer also

entered the room and posed questions. At the end of the interview, Sellars

agreed to show police the locations of certain items of stolen property.

       Sellars thereafter was transported to the Montgomery County jail,

where Sergeant Christopher Birch and Officer Jones of the German

Township Police Department went to question him on the morning of August

7, 2017. The interview was interrupted because Sellars was required to

appear in court. However, Sgt. Birch resumed the interview later that day.

       Also on August 7, Detective Sergeant Jon Spencer of the Moraine

Police Department conducted a separate interview of Sellars at the jail. Det.

Allison of the West Carrollton police re-interviewed Sellars at the jail on

August 16, 2017. Finally, on August 21, 2017, Det. Burns and Det. Sgt.

Spencer again questioned Sellars at the jail.
                                                                                   -4-


       Later that month, a Montgomery County grand jury indicted Sellars

in Montgomery C.P. No. 2017-CR-2432 on nine counts: one count of

burglary (occupied/person present) in violation of R.C. 2911.12(A)(1), a

second-degree      felony    (Count    One);     one    count    of    burglary

(occupied/criminal offense) in violation of R.C. 2911.12(A)(3), a third-

degree felony (Count Two); three counts of grand theft (firearm) in violation

of R.C. 2913.02(A)(1), third-degree felonies, each with a firearm

specification (Counts Three, Four, Five); three counts of having weapons

under disability (prior offense of violence) in violation of R.C. 2923.13(A)(2),

third-degree felonies (Counts Seven, Eight, Nine); and one count of escape

in violation of R.C. 2921.34(A)(1), a second-degree felony (Count Six).

Counts Two, Three, Four, Five, Seven, Eight, and Nine related to events

alleged to have occurred on July 24 through July 25, 2017; Count One

related to events alleged to have occurred on August 1, 2017, and Count

Six related to events alleged to have occurred on August 5, 2017.

       Sellars filed a motion to suppress evidence in Case No. 2017-CR-

2432, arguing that he did not knowingly waive his right against self-

incrimination or his right to counsel prior to his various interviews, and that

any incriminating statements he made to the police therefore should be

suppressed. Following an evidentiary hearing, the trial court denied that

motion.

       On January 31, 2018, Sellars was indicted on 18 additional counts in

Montgomery C.P. No. 2017-CR-2573: one count of receiving stolen
                                                                                  -5-


property in violation of R.C. 2913.51(A), a fifth-degree felony (Count One);

three counts of breaking and entering (unoccupied structure) in violation of

R.C. 2911.13(A), fifth-degree felonies (Counts Two, Five, Fourteen); one

count of possessing drug paraphernalia in violation of R.C. 2925.14(C)(1),

a fourth-degree misdemeanor (Count Three); three counts of grand theft

(motor vehicle) in violation of R.C. 2913.02(A)(1), fourth-degree felonies

(Counts Four, Six, Seven); three counts of burglary (occupied/criminal

offense) in violation of R.C. 2911.12(A)(3), third-degree felonies (Counts

Eight, Nine, Seventeen); two counts of having weapons under disability

(prior offense of violence) in violation of R.C. 2923.13(A)(2), third-degree

felonies (Counts Ten, Eleven); two counts of grand theft (firearm) in violation

of R.C. 2913.02(A)(1), third-degree felonies, each with a firearm

specification (Counts Twelve, Thirteen); two counts of petty theft in violation

of R.C. 2913.02(A)(1), first-degree misdemeanors (Counts Fifteen,

Eighteen); and one count of burglary (occupied structure/person present) in

violation of R.C. 2911.12(A)(1), a second-degree felony (Count Sixteen).

Counts One, Two, and Three related to events alleged to have occurred on

August 1, 2017; Count Four related to events alleged to have occurred on

July 26, 2017; Counts Five, Six, Seven, and Eight related to events alleged

to have occurred on July 31, 2017 through August 1, 2017; Counts Nine,

Ten, Eleven, Twelve, and Thirteen related to events alleged to have

occurred on July 21, 2017 through July 24, 2017; Counts Fourteen and

Fifteen related to events alleged to have occurred on August 5, 2017
                                                                                 -6-


through August 6, 2017; and Counts Sixteen, Seventeen, and Eighteen

related to events alleged to have occurred on August 5, 2017.

       On May 10, 2018, pursuant to a negotiated plea agreement, Sellars

entered a plea of no contest to all counts in both cases. During the plea

hearing, the trial court stated its understanding that the parties’ only

agreement regarding the length of Sellars’s sentences was “as to a cap

essentially of 30 years” (Tr. p. 144); the prosecutor, defense counsel, and

Sellars himself affirmed the court’s description of the plea agreement. (Id.)

Later, the trial court advised Sellars “that the agreement between you and

the State is an agreement between you and the State. It is a

recommendation to this Court and it is not binding on this Court. Do you

understand that?” (Id. at p. 164.) Sellars orally affirmed his understanding.

Following a colloquy in which the court reviewed with Sellars the charges

against him, the possible penalties for those offenses, his constitutional

rights, his waiver of those rights, and other relevant considerations, the

court accepted Sellars’s no contest plea and found him guilty of all charges.

       After reviewing the results of a presentence investigation (“PSI”), the

trial court entered final judgment in both cases. In Case No. 2017-CR-2432,

the court merged Counts Three, Four, and Five, as well as Counts Seven,

Eight, and Nine. The court sentenced Sellars to eight years on the Count

One burglary offense; 36 months on the Count Two burglary offense; 24

months on the Count Three grand theft offense; four years on the Count Six

escape offense; and 24 months on the Count Seven having weapons under
                                                                               -7-


disability offense, all be served consecutively. The court also merged the

firearm specifications related to Counts Three, Four, and Five and further

sentenced Sellars to one year actual incarceration on a single firearm

specification, to be served consecutively for a total * * * sentence of 20

years.

         In Case No. 2017-CR-2573, the trial court merged Counts Ten and

Eleven, as well as Counts Twelve and Thirteen. The court sentenced

Sellars to 12 months on the Count One receiving stolen property offense;

12 months on each of the Count Two, Count Five, and Count Fourteen

breaking and entering offenses; 30 days (in Montgomery County jail) on the

Count Three drug paraphernalia offense; 12 months on the Count Four

grand theft offense; 12 months on each of the Count Six and Count

Eighteen grand theft offenses; 90 days (in Montgomery County jail) on the

each of the Count Seven and Count Fifteen petty theft offenses; 36 months

on each of the Count Eight, Count Nine, and Count Seventeen burglary

offenses; 24 months on the Count Ten having weapons under disability

offense; 24 months on the Count Twelve grand theft offense; and eight

years on the Count Sixteen burglary offense.

         The sentences for Counts Five, Eight, Ten, Twelve, Sixteen, and

Seventeen were ordered to be served consecutively to one another, but

concurrently to the sentences on the other counts in Case No. 2017-CR-

2573, for a total of 19 years. The court also imposed a consecutive sentence

of one year actual incarceration on the firearm specification to Count
                                                                                            -8-


       Twelve. The sentences in the two cases were to be served concurrently

       with each other. Sellars’s aggregate sentence for both cases was 20 years.

Sellars I, 2d Dist. Montgomery Nos. 28031 & 28032, 2020-Ohio-2853, at ¶ 2-14.

       {¶ 3} Sellars appealed from his convictions, and we consolidated his cases for

purposes of the appeal. On direct appeal, Sellars set forth the following arguments: 1)

the trial court erred when it overruled his motion to suppress in Case No. 2017-CR-2432;

2) he received ineffective assistance of counsel; and 3) the trial court failed to sentence

him to the statutory minimum based upon mitigating factors that his counsel failed to

present. Sellars I at ¶ 16. We ultimately affirmed the judgment of the trial court in an

opinion issued on May 8, 2020.

                                    The Instant Appeal

       {¶ 4} While his direct appeal was pending, Sellars filed a petition for post-

conviction relief (PCR) in each of his two cases on July 12, 2019. In his petition related

to Case No. 2017-CR-2432, Sellars argued that the waiver of his Fifth Amendment rights

had been unknowing and involuntary; he also argued that his no contest pleas had not

been entered knowingly, intelligently, and voluntarily, because he allegedly relied upon

his attorney’s representation that he would receive a sentence of less than ten years. In

support of his petition, Sellars attached copies of the transcripts from his motion to

suppress hearing, plea hearing, and sentencing hearing, as well as his own supporting

affidavit. In his petition related to Case No. 2017-CR-2573, Sellars argued that his right

to a speedy trial had been violated and that his trial counsel had been ineffective for failing

to file a motion to dismiss on speedy trial grounds. Sellars again attached copies of the

transcripts from his motion to suppress hearing, plea hearing, and sentencing hearing,
                                                                                            -9-


and his own affidavit.

         {¶ 5} The State filed a response to each of Sellars’s petitions for PCR on July 18,

2019. The State also filed a motion for summary judgment with respect to each of

Sellars’s petitions on August 6, 2019. On September 27, 2019, Sellars filed a motion for

release of the grand jury transcripts in Case Nos. 2017-CR-2432 and 2017-CR-2573.

         {¶ 6} On March 11, 2020, the trial court denied both of Sellars’s petitions for PCR.

On March 16, 2020, the trial court overruled Sellars’s motion for release of the grand jury

transcripts.

         {¶ 7} It is from these orders that Sellars now appeals, raising three assignments of

error.

         {¶ 8} Sellars’s first assignment of error is as follows:

         THE TRIAL COURT ERRED IN DENYING THE APPELLANT’S MOTIONS

         FOR    POST-CONVICTION           RELIEF     WITHOUT        CONDUCTING      AN

         EVIDENTIARY HEARING.

         {¶ 9} Sellars contends that the trial court erred when it denied his petitions for PCR

without conducting a hearing.            Specifically, Sellars argues that he sufficiently

substantiated his claims regarding a speedy trial violation in Case No. 2017-CR-2573 and

ineffective assistance of counsel in both cases to warrant a hearing. Therefore, he

asserts that the trial court was required to conduct a hearing on the petitions for PCR.

Sellars also argues that he received ineffective assistance of counsel when his trial

counsel advised him that his sentence would be less than ten years, but then he entered

into an “open plea [agreement] with a cap of 30 years” and was ultimately sentenced to

an aggregate term of 20 years in prison.
                                                                                           -10-


       {¶ 10} R.C. 2953.21(A)(1)(a) provides that “[a]ny person who has been convicted

of a criminal offense * * * may file a petition in the court that imposed sentence, stating

the grounds for relief relied upon, and asking the court to vacate or set aside the judgment

or sentence or to grant other appropriate relief.” The statute further provides that the

“petitioner may file a supporting affidavit and other documentary evidence in support of

the claim for relief.” We review trial court decisions on petitions for PCR under an abuse

of discretion standard. State v. Perkins, 2d Dist. Montgomery No. 25808, 2014-Ohio-

1863, ¶ 27. “The term ‘abuse of discretion’ has been defined as a decision that is

unreasonable, arbitrary, or unconscionable.” (Citation omitted.) State v. Howard, 2d

Dist. Montgomery No. 26060, 2014-Ohio-4602, ¶ 8.

       {¶ 11} R.C. 2953.21(C) provides:

              The court shall consider a petition that is timely filed under division

       (A)(2) of this section even if a direct appeal of the judgment is pending.

       Before granting a hearing on a petition filed under division (A) of this section,

       the court shall determine whether there are substantive grounds for relief.

       In making such a determination, the court shall consider, in addition to the

       petition, the supporting affidavits, and the documentary evidence, all the

       files and records pertaining to the proceedings against the petitioner,

       including, but not limited to, the indictment, the court's journal entries, the

       journalized records of the clerk of the court, and the court reporter's

       transcript. * * * If the court dismisses the petition, it shall make and file

       findings of fact and conclusions of law with respect to such dismissal.

       {¶ 12} “A post-conviction proceeding is not an appeal of a criminal conviction, but,
                                                                                          -11-


rather, a collateral civil attack on the judgment.” State v. Stefen, 70 Ohio St.3d 399, 410,

639 N.E.2d 67 (1994); see also State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679,

860 N.E.2d 77, ¶ 48. To prevail on a petition for PCR, the defendant must establish a

violation of his constitutional rights which renders the judgment of conviction void or

voidable. R.C. 2953.21.

       {¶ 13} The PCR statutes do “not expressly mandate a hearing for every post-

conviction relief petition and, therefore, a hearing is not automatically required.” State v.

Jackson, 64 Ohio St.2d 107, 110, 413 N.E.2d 819 (1980). Rather, in addressing a

petition for post-conviction relief, a trial court plays a gatekeeping role as to whether a

defendant will receive a hearing. Gondor at ¶ 51. A trial court may dismiss a petition for

PCR without a hearing “where the petition, the supporting affidavits, the documentary

evidence, the files, and the records do not demonstrate that petitioner set forth sufficient

operative facts to establish substantive grounds for relief.” State v. Calhoun, 86 Ohio

St.3d 279, 714 N.E.2d 905 (1999), paragraph two of the syllabus; Gondor at ¶ 51.

       {¶ 14} This court reviews alleged instances of ineffective assistance of trial counsel

under the two-pronged analysis set forth in Strickland v. Washington, 466 U.S. 668, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984), and adopted by the Supreme Court of Ohio in State

v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989). These cases provide that trial

counsel is entitled to a strong presumption that his or her conduct falls within the wide

range of reasonable assistance. Strickland at 689; Bradley at 142.            To reverse a

conviction based on ineffective assistance of counsel, it must be demonstrated that trial

counsel's conduct fell below an objective standard of reasonableness and that his or her

errors were serious enough to create a reasonable probability that, but for the errors, the
                                                                                      -12-


result of the trial court proceeding would have been different. Bradley at 142.

       {¶ 15} Under the doctrine of res judicata, “any issue that could have been raised

on direct appeal,” but was not, is “not subject to review in subsequent proceedings.”

State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 16. The trial

court correctly determined that Sellars’s speedy-trial argument was precluded by res

judicata. Although ineffective assistance of counsel can constitute a manifest injustice,

the particular ineffective assistance Sellars alleges—counsel's failure to seek dismissal

on speedy-trial grounds—could have been raised on direct appeal. See State v. Grimes,

2d Dist. Montgomery No. 26636, 2017-Ohio-25, ¶ 11. Therefore, res judicata barred him

from raising the issue in a petition for PCR. See id., citing State v. Owens, 4th Dist.

Scioto No. 14CA3641, 2015-Ohio-1509, ¶ 15; State v. Lofton, 4th Dist. Pickaway No.

12CA21, 2013-Ohio-1121, ¶ 8 (“We further point out that the ineffective assistance from

trial counsel issue and the speedy trial rights issue are matters that could have been

raised in a first appeal of right. However, they were not raised and appellant is barred

from raising them here by the doctrine of res judicata.”).

       {¶ 16} We also note that the record establishes that Sellars did not argue in his

petitions for PCR before the trial court that counsel was ineffective because Sellars was

allegedly promised a sentence of less than ten years. Therefore, Sellars has waived this

argument for the purposes of this appeal. State v. Thomas, 2d Dist. Darke No. 2013-CA-

11, 2014-Ohio-2666; see State v. Garrett, 7th Dist. Belmont No. 06 BE 67, 2007-Ohio-

7212, ¶ 8 (“the appellate court can only address those arguments presented to the trial

court in the original petition; any new arguments cannot be considered for the first time

on appeal”).
                                                                                          -13-


       {¶ 17} Even if he had not waived the argument, Sellars’s additional claim of

ineffective assistance of counsel could and should have been raised in his direct appeal.

Significantly, we note that Sellars did argue that he received ineffective assistance of trial

counsel in his direct appeal, albeit for different reasons than the arguments advanced in

his petitions for PCR. Additionally, Sellars has not produced any additional evidence

from outside of the record in support of his claims that he was denied the effective

assistance of counsel.     All of the supporting materials submitted with his petitions

contained information known to him at the time he entered his no contest pleas and prior

to his direct appeal. The materials submitted in support of his petitions contained no

“newly discovered evidence” upon which to base Sellars’s additional ineffective

assistance claim. Therefore, we conclude that Sellars’s claim was barred by res judicata.

       {¶ 18} Sellars’s first assignment of error is overruled.

       {¶ 19} Sellars’s second assignment of error is as follows:

       THE TRIAL COURT ERRED IN DENYING THE APPELLANT’S REQUEST

       FOR GRAND JURY TRANSCRIPT.

       {¶ 20} In his second assignment, Sellars argues that the trial court erred when it

denied his request for the grand jury transcripts. Specifically, Sellars argued that he

required the transcripts of the grand jury proceedings because the transcripts were

essential to his petitions for PCR and his claim that his speedy trial right had been

violated.

       {¶ 21} In light of our disposition of Sellars’s first assignment of error, namely that

his argument regarding a speedy trial violation was barred by res judicata, any issue with

respect to the trial court’s denial of his request for the grand jury transcripts is moot.
                                                                                           -14-


Simply put, because Sellars’s speedy trial argument was barred by res judicata, no issues

remain to be litigated regarding the trial court’s denial of his access to the grand jury

transcripts, as his request for the transcripts was dependent upon the success of his

speedy trial argument.

       {¶ 22} Sellars’s second assignment of error is overruled.

       {¶ 23} Sellars’s third and final assignment of error is as follows:

       THE APPELLANT WAS DEPRIVED OF THE EFFECTIVE ASSISTANCE

       OF APPELLATE COUNSEL.

       {¶ 24} Sellars contends that he received ineffective assistance of appellate

counsel in his direct appeal. Sellars’s argument in this regard, however, is not properly

before this Court for the first time in an appeal from the denial of a petition for PCR.

       {¶ 25} It is well established that claims alleging the ineffective assistance of

appellate counsel are not cognizable in post-conviction proceedings and that a petition

for post-conviction relief is not the appropriate means by which to raise that issue. State

v. Owensby, 2d Dist. Montgomery No. 27607, 2018-Ohio-2967, ¶ 12, citing State v.

Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992), paragraph one of the syllabus;

State v. Moore, 10th Dist. Franklin No. 14AP-390, 2015-Ohio-426, ¶ 8; State v. Isham, 2d

Dist. Montgomery No. 15136, 1995 WL 502255, *3 (Aug. 23, 1995); State v. Leigh, 2d

Dist. Montgomery No. 18841, 2001 WL 1345961, *1 (Nov. 2, 2001). The proper avenue

for relief for such a claim would instead be through an application to reopen under App.R.

26(B), which provides that “[a] defendant in a criminal case may apply for reopening of

the appeal from the judgment of conviction and sentence, based on a claim of ineffective

assistance of appellate counsel. An application for reopening shall be filed in the court
                                                                                      -15-


of appeals where the appeal was decided within ninety days from journalization of the

appellate judgment unless the applicant shows good cause for filing at a later time.” The

record establishes that Sellars had not availed himself of this option.

       {¶ 26} Sellars’s third assignment of error is overruled.

       {¶ 27} All of Sellars’s assignments of error having been overruled, the judgments

of the trial court are affirmed.

                                     .............



TUCKER, P.J. and WELBAUM, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Heather N. Ketter
L. Patrick Mulligan
Hon. Gerald Parker